Former facts in this proceeding are set forth in the percuriam opinion (139 Ohio St. 289) sustaining a demurrer to the petition.
After that decision the relator filed an amended petition in which this allegation only was added to the petition:
"Relator says that the defendant board abused its discretion in this that previous to the time the diploma was presented and at the time of presentation and ever since, the University of Lausanne was and is a medical school in good standing, and so recognized, accredited and approved by the defendant members of the State Medical Board of Ohio."
The respondents filed an answer to the amended petition, depositions were taken and certain facts were stipulated.
The testimony and evidence in the depositions disclose that relator studied medicine for three years in Middlesex Medical School at Waltham, Massachusetts, and for only one school year at the University of Lausanne; that the former was not an accredited school recognized by the State Medical Board or the American Medical Association and had not been recognized since 1923; that relator at the end of his second year at the Middlesex school requested of the State Medical Board *Page 602 
a list of approved foreign universities, which list was sent to him by the board; and that relator admitted he had not attempted to transfer his Middlesex credits to accredited medical schools in this country.
As held at page 292 of the per curiam opinion rendered on the demurrer: "The right to approve exists at the time the diploma is presented, notwithstanding previous action as to the good standing of the institution which issued the diploma. The board had a right in the exercise of its discretion to withhold approval of the diploma."
From an examination of the record, this court is of the opinion that no clear legal duty rested upon the State Medical Board to approve the diploma presented by relator and there was no abuse of discretion in refusing to do so.
A writ of mandamus is denied.
Writ denied.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL and TURNER, JJ., concur.
WILLIAMS, J., not participating.